SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported): July 10, 2007 ­ ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 001-13638 13-3711775 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 417 Fifth Avenue, New York, New York 10016 (Address of principal executive offices) (Zip code) (212) 576-4000 (Registrant's telephone number, including area code) (Former name, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment ofCertain Officers; Compensatory Arrangements of Certain Officers. (d) On July 10, 2007, the Board of Directors of Marvel Entertainment, Inc. (“Marvel”) elected Laurence N. Charney to serve as a Class II director until the 2009 annual meeting of Marvel’s stockholders is held and Mr. Charney’s successor is elected and qualified, or until his earlier resignation or removal.Also on July 10, 2007, Mr. Charney was named to the Audit Committee of Marvel’s Board of Directors.A copy of Marvel’s press release dated July 10, 2007, announcing Mr. Charney’s appointment is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Press Release of the Registrant dated July 10, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARVEL ENTERTAINMENT, INC. By: /s/ John Turitzin Name:John Turitzin Title:Executive Vice President and General Counsel Date: July 10, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release of the Registrant dated July 10, 2007.
